IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-69,637-02


EX PARTE BILL DOUGLAS GATES





ON SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS 
CAUSE NO. 0832407-A IN THE 262ND JUDICIAL DISTRICT COURT
HARRIS COUNTY


 Per Curiam. 			 
 
O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure Article 11.071, § 5.
	Applicant was originally convicted of the offense of capital murder in November
2000.  The jury answered the special issues submitted under Article 37.071 of the Texas
Code of Criminal Procedure, and the trial court, accordingly, set punishment at death.  This
Court affirmed Applicant's conviction and sentence on direct appeal.  Gates v. State, AP-74,009 (Tex. Crim. App. Sept. 18, 2002) (not designated for publication).  This Court denied
Applicant's initial post-conviction application for writ of habeas corpus.  Ex parte Gates, No.
WR-69,637-01 (Tex. Crim. App. Aug. 20, 2008)(not designated for publication). 
Applicant's instant post-conviction application for writ of habeas corpus was received in this
Court on March 12, 2010.
	Applicant presents six allegations.  Applicant's claims fail to meet the dictates of
Article 11.071,§5.  Accordingly, we dismiss his application. 
	IT IS SO ORDERED THIS THE 5TH DAY OF MAY, 2010.

Do Not Publish